Citation Nr: 1437141	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  13-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for residuals of a burn scar of the left arm.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran served on active duty from January 1945 to July 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Togus, Maine, Regional Office (RO), of the Department of Veterans Affairs (VA).  Jurisdiction of this case has been transferred to the RO, in New York, New York.  In January 2014, the Board remanded this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

As noted in the Board's prior remand, the Veteran contends that he has a scar of the left arm that resulted from a burn that occurred while unloading a ship, the USS LST 695, in 1945.  This ship was in the process of being scrapped as result of torpedo damage.  Torches were being used and the Veteran stated that he accidentally touched the framework which was very hot.  This purportedly caused superimposed scarring on the preexisting scar noted at entrance into service.  While the service treatment records (STRs) do not show treatment for a burn scar, the Veteran is deemed competent as a lay person to report on that which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board remanded this case for a VA examination, requesting that the examiner take into consideration the Veteran's documented pre-service scarring (on his entrance examination) and his report of in-service injury.  The Veteran was afforded a VA examination in March 2014.  However, the examiner stated the following: 

There are no STRs available in the Veteran's c-file.  There are no private medical records for review.  There is no medical evidence to link the Veteran's scar to an in service condition or event.  There is no evidence  to suggest that the scar was pre-existing therefore the opinion of  aggravation is moot.  

Clearly the record was not reviewed since the STRs are contained therein including an entrance examination which shows scarring on the left forearm.  Moreover, the absence of medical evidence linking current scarring to service should not be the only basis for a negative opinion since the Veteran is competent to report the injury.  This opinion is inadequate.  As such, a new examination must be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to determine the severity and etiology of the reported scarring of the left arm and any residuals thereof.  The record is to be made available to the examiner for review.  All indicated diagnostic tests and studies deemed necessary should be accomplished.  The VA examiner is requested to obtain a detailed clinical history of the reported scarring.  The examiner is requested to identify any residual disability(ies) resulting from the scarring, including the nature of the scarring (i.e. is it a burn scar) and if there is one scar, one scar superimposed on another scar, or two separate scars.  

Following the examination, it is requested that the examiner express an opinion as to whether it is at least as likely as not that any scarring, and any associated residuals, had its clinical onset during service or is related to any in-service disease, event, or injury.  In responding to this question, if there is one scar on top of another, the examiner should also indicate whether there is undebatable evidence that any left arm scar that preexisted service was aggravated (permanently worsened) beyond the natural progress of such preexisting disorder in service by a second scar being superimposed on top of it.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

